DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claim 9 recites the broad recitation “25-65 wt% VDF and 15-60 wt% HFP,” and the claim also recites “or even 35-60 wt% VDF and 25-50 wt% HFP” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purpose of further examination, the claim will be given its broadest reasonable interpretation and will be examined using the broadest recitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-10, 12-17, 20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (WO 2017/011379) in view of Sugiyama et al. (EP 2028200).
Regarding claims 1, 2, 6-8, 15-17, and 20, Mitchell et al. teaches a curable composition comprising a fluorinated block copolymer, wherein the fluorinated block copolymer (fluorinated elastomeric gum, called a gum in ¶38) comprises at least one A block and at least one B block, wherein the A block is a semi-crystalline segment comprising repeating divalent monomeric units derived from TFE, HFP, and VDF, and wherein the B block is a segment comprising repeating divalent monomeric units derived from HFP and VDF (¶4).  Mitchell et al. also teaches that the curable composition may contain fillers and processing aids in order to enhance strength or to impart their functionality (¶46).
Mitchell et al. does not teach that the curable composition comprises at least one functional fluorinated silane compound as described by formula I.  However, Sugiyama et al. teaches a curable composition comprising a perfluoro polymer (¶8) and a functional fluorinated silane compound such as CH2=CHCH2C4F8CH2CH2CH2Si(OCH3)3 (¶83), which is a compound of formula I where X is CH2=CHCH2, n is 4, p is 0, m is 3, and Y is OCH3.  Mitchell et al. and Sugiyama et al. are analogous art because they are from the same field of endeavor, namely that of curable compositions comprising perfluoro polymers used for molded articles.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add the functional fluorinated silane compound, as taught by Sugiyama et al., to the composition, as taught by Mitchell et al., and would have been motivated to do so impart the functionality of coupling and slight adhesiveness (¶82) to the curable composition of Mitchell et al. 
Regarding claims 3 and 4, Mitchell et al. teaches that the B block may be polymerized in the presence of an iodo chain transfer agent to introduce cure sites into the fluoropolymer (¶23).  Mitchell et al. teaches using the iodo chain transfer agent in from 0.01 to 1% by weight (¶36).
Regarding claim 9, Mitchell et al. teaches that the A block comprises 30-85 wt% TFE, 5-40 wt% HFP, and 5-55 wt% HFP (¶12) and that the B block comprises 25-65 wt% VDF and 15-60 wt% HFP (¶18).
Regarding claim 10, Sugiyama et al. teaches using 3 parts by weight of the fluorinated silane per 100 parts by weight of the fluoropolymer (Example 2, ¶105; calculated by Examiner).
Regarding claims 12 and 13, Mitchell et al. teaches that the composition comprises a peroxide such as benzoyl peroxide, dicumyl peroxide, di-tert-butyl peroxide, and others (¶38, 41).
Regarding claim 14, Mitchell et al. teaches that the composition comprises a compound such as triallyl isocyanurate, tri(methyl)allyl isocyanurate, tri(methyl)allyl cyanurate, and poly-triallyl isocyanurate (¶40).
Regarding claim 22, Sugiyama et al. additionally teaches that the functional fluorinated silane can be CH2=CHC4F8CH2CH2Si(OCH3)3 (¶83).  
Regarding claims 23 and 24, Mitchell et al. teaches that the composition can be used to form a hose, a seal, or a gasket (¶50, 53).

Allowable Subject Matter
Claims 5, 18, 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the prior art of record does not teach or render obvious that the fluorinated elastomeric gum is partially fluorinated.  In fact, Mitchell et al. teaches that partially fluorinated elastomers do not perform as well as perfluorinated counterparts in high temperature sealing applications that require good compression set resistance at elevated temperatures (¶3).
Regarding claims 18, 19, and 21, the prior art of record does not teach or render obvious these specific compounds of formula I for use in the claimed fluorinated elastomeric gum.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767